In this case an opinion in favor of the plaintiff was delivered by the Court at June Term, 1842, but no judgment was entered for want of the pleadings. At December Term, 1842, a suggestion was entered on the record that the plaintiff had died before June Term, 1842; and this suggestion was denied on the record. At this Term (June, 1843), Strange for the defendants produced affidavits proving the truth of the suggestion, and there being no counter affidavits,
PER CURIAM.                         Let the cause be entered abated. *Page 390 
(586)